Citation Nr: 0324666	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  99-04 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1956, September 1958 to October 1959 and October 1965 to May 
1983.  The veteran died in July 1997.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision that 
denied entitlement to dependency and indemnity compensation 
under 38 U.S.C. (U.S.C.A., in connection with this appeal) 
§ 1318.  The appellant filed a notice of disagreement in 
January 1999.  In August 2000, the Board remanded the matter 
to the RO for the issuance of a statement of the case.  The 
RO issued a statement of the case in January 2002.  The RO 
received the appellant's substantive appeal in March 2002.  

In April 2002, the Board denied a pending claim for service 
connection for the cause of the veteran's death, also in 
appellate status.  The Board noted at that time that this 
matter was subject to a stay of adjudication of claims for 
DIC under 38 U.S.C.A. § 1318.  That stay has, with limited 
exceptions, been lifted.  Hence, the matter remaining on 
appeal is now ready for appellate review.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  None of the veteran's service-connected disabilities were 
rated as 100 percent disabling, nor had he been assigned a 
total disability rating based on individual unemployability 
(TDIU), at any time prior to his death.  


CONCLUSION OF LAW

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is not 
established.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§§ 3.5, 3.22, 20.1106 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

By way of the December 1998 rating decision and the January 
2002 Statement of the Case, the RO advised the appellant and 
her representative of the basic laws and regulations 
governing her claim for DIC pursuant to 38 U.S.C.A. § 1318 
and the bases for the denial of the claim.  Hence, the Board 
finds that they have been given notice of the information and 
evidence needed to substantiate the claim, and, as evidenced 
by various letters soliciting information and/or evidence 
(see, e.g., RO letters of October 2000 and June 2001) have 
been afforded opportunities to submit such information and 
evidence.  Furthermore, via various RO correspondence, to 
include the October 2000 and June 2001 letters, which 
instructed the veteran to provide authorization to enable it 
to obtain any outstanding private medical records, and 
information to enable it to obtain any outstanding VA 
treatment records, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  In response to requests for additional medical 
evidence in support of her claim, the veteran responded that 
she had no additional medical records.  The RO requested 
complete medical treatment records from the VA medical center 
in Durham, North Carolina.  However, a response received by 
the RO in May 2001, indicated that there were no records 
available.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

Background

The veteran died in July 1997.  The death certificate lists 
the cause of death as cardiopulmonary arrest due to 
atherosclerotic heart disease.  

At the time of his death, and as the result of an October 
1984 rating decision, the veteran had the following service-
connected disabilities rated as 10 percent disabling: aortic 
valve disease, residuals of an injury to the left knee, 
residuals of an injury to the right knee, residuals of an 
injury to the left thumb, residuals of an injury to the right 
thumb.  The veteran also had the following service-connected 
disabilities rated as noncompensably disabling (zero 
percent):  residuals of an injury to the left shoulder, 
residuals of an injury to the left Achilles tendon, residuals 
of an injury to the right shoulder, degenerative disc disease 
and spondylosis of the lumbar spine, and right ear hearing 
loss.  Service connection had been denied for left ear 
hearing loss.  His combined evaluation was 40 percent.  The 
effective date assigned for each rating was June 1, 1983.  

The claims file does not reflect that the veteran expressed 
disagreement with the October 1984 rating decision.  

Subsequent to the October 1984 rating decision and until the 
time of his death in July 1997, there were no pending claims 
for increased evaluations of his service-connected 
disabilities, claims for service connection for additional 
disabilities or claims for revision of a RO decision based 
upon clear and unmistakable error (CUE).  Moreover, there are 
no medical treatment records associated with the claims file 
since the October 1984 rating decision.  

The appellant, without elaboration, simply contends that DIC, 
pursuant to 38 U.S.C. § 1318, is warranted.  

Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service- connected death of the 
veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) 
(2002). If the veteran's death is not determined to be 
service connected, a surviving spouse may still be entitled 
to benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service- 
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disability rated totally 
disabling if the service-connected disability was either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

As noted, the veteran's claim was subject of Chairman's 
Memorandum imposing a stay on adjudication for DIC under 
38 U.S.C.A. § 1318.  In this regard, during the pendency of 
the appellant's appeal, questions regarding the 
interpretation of the law and implementing regulations 
governing DIC claims have since been resolved and 
subsequently, the stay on adjudication of such claims, with 
limited exceptions, has been lifted.  

In this regard, interpreting 38 U.S.C.A. § 1318(b) and 38 
C.F.R. § 3.22(a)(2), the United States Court of Appeals for 
Veterans Claims (the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected-related issue, based on evidence in the 
claims file or in VA custody prior to the veteran's death and 
the law then applicable or subsequently made retroactively 
applicable.  Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  
In such cases, the claimant must set forth the alleged basis 
for the veteran's entitlement to a total disability rating 
for the 10 years immediately preceding his death.  Cole v. 
West, 13 Vet. App. 268, 278 (1999). 

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  See 65 Fed. Reg. 3,388 
(Jan. 21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v.  
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001)  
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.   
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical entitlement" 
determinations under 38 U.S.C.A. § 1311(a) on the question as 
to whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening - "hypothetical entitlement" claims.  
Id. at 1379-80.

Based on a thorough review of the evidence, the Board finds 
that appellant is not entitled to DIC benefits under 38 
U.S.C.A. § 1318.  Although the veteran's death has not been 
shown to be the result of his own willful misconduct, at the 
time of his death the veteran was not in receipt of 
compensation for any service-connected disability that had 
been continuously rated totally disabling for a period of 10 
or more years immediately preceding death, or that had been 
so rated continuously for a period of not less than 5 years 
from the date of his discharge or other release from active 
duty.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  Rather, at the 
time of the veteran's death, service connection had been 
established for several disabilities with a combined 
evaluation of 40 percent, effective June 1, 1983-four years 
prior to the veteran's death-and he had not been assigned a 
TDIU at any time.  

In this case, the appellant does not claim entitlement to DIC 
under 38 U.S.C.A. § 1318 based on the submission of new or 
material evidence to reopen a previously final VA decision.  
The appellant also does not allege that but for receipt by 
the veteran of military retired or retirement pay, or CUE in 
a rating decision made during his lifetime, he would have 
been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge. 

To the extent the appellant argues that the veteran's 
service-connected disabilities should have been evaluated as 
totally disabling for at least 10 years before his death, 
such an allegation is tantamount to a claim of "hypothetical 
entitlement," which is excluded from consideration.  See 
NOVA II, 314 F.3d 1379-80.  

Thus, the veteran, who died approximately 14 years after his 
separation from service (rendering inapplicable the 5-year 
provision) had no service-connected disability rated as 
totally disabling for at least 10 years prior to his death.  
Accordingly, the appellant's claim must be denied for lack of 
legal merit.   See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In making this determination, the Board notes that the RO 
received the appellant's claim for DIC benefits in September 
1997.  Much of the evolution of analysis for 38 U.S.C.A. § 
1318 claims occurred after receipt of her claim.  Generally, 
where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
If the revised version of the law or regulation is more 
favorable, the retroactive reach of that law or regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change (unless the law or regulation 
specifically provides otherwise).  The Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  See also, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003) ; VAOPGCPREC 
3-2000 (2000). 

However, in this case, the Board finds that this general rule 
is not for application.  As discussed above, the Federal 
Circuit found that VA's actions in amending the regulations 
in question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.  
Therefore, Karnas is not applicable.

As noted above, with respect to an issue such as this one, 
where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis, 6 Vet. App. at 430.  Accordingly, the 
claim for DIC under 38 U.S.C.A. § 1318 must be denied.


ORDER

DIC, pursuant to the provisions of 38 U.S.C.A. § 1318, is 
denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

